Citation Nr: 0314709	
Decision Date: 07/03/03    Archive Date: 07/10/03	

DOCKET NO.  02-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


REMAND

The veteran had active service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
VARO in Salt Lake City, which determined that the veteran had 
not submitted new and material evidence adequate to reopen a 
claim for service connection for PTSD.  

While the claims file was in the possession of the Board, 
additional development was undertaken, to include obtaining 
records from the Social Security Administration.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Federal Circuit held, in essence, that evidence obtained by 
the Board could not be considered by the Board without first 
remanding the case to the RO for initial consideration.

The Board also notes that the VA's General Counsel has issued 
an opinion concerning how VA is to determine whether a 
veteran has had combat service for purposes of applying 
Section 1154(b), the authorizing statute for Section 3.304(f) 
(2002).  The VA General Counsel held that to be considered to 
have engaged in combat for the enemy for purposes of Section 
1154(b), a veteran must have participated directly in events 
constituting an actual fight or encounter with a military 
foe, or hostile unit, or instrumentality.  See VAOPGCPREC 
12-99 (October 18, 1999), 65 Fed. Reg. 6,257 (October 18, 
1999); see 38 U.S.C.A. § 7104(c) (West Supp 2002) (opinions 
of the VA General Counsel are binding on the Board).  

The General Counsel emphasized that a determination that a 
veteran engaged in combat with the enemy need not be based on 
military citations or other particular type or types of 
evidence but rather, may be supported by any evidence 
probative of that fact.  Id.  Likewise, the General Counsel 
stated that whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purpose 
of Section 1154(b) is a question that must be resolved on a 
case-by-case basis.  The General Counsel confirmed that the 
rule requiring that a claimant be given the benefit of the 
doubt on any issue material to a determination of a claim on 
the evidence on that issue is in relevant equipoise, see 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, applies to the 
issue as to whether a veteran engaged in combat with the 
enemy.  Id.

In this case, the veteran's DD Form 214 reflects that he was 
awarded the Vietnamese Service Medal.  He had one year of 
foreign and/or sea service.  His military occupational 
specialty with the Marine Corps was as a machine-gunner.  
However, there is some question from the evidence which is of 
record as to whether the veteran ever was present in the 
Republic of Vietnam.  Personnel records which are on file 
reveal that the veteran served with Company K of the 3rd 
Battalion, 4th Marines, 3rd Marine Division, Fleet Marine 
Force, during most of 1971.  It appears from the personnel 
records on file that this unit was based in Okinawa.  The 
record shows the veteran has not been provided notice of this 
information.  The Board believes he must be afforded an 
opportunity to submit additional evidence in support of his 
assertions of combat service.  Further, a review of the 
record reveals that an attempt has not been made to obtain 
the veteran's unit records or other military history in an 
attempt to help to verify his claimed stressors.  

In view of the recent legal precedent as applied to the facts 
of this appeal and the VCAA, the case is REMANDED to the RO 
for the following:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
psychiatric disability, including PTSD, 
during the period from service to the 
present.  With any necessary 
authorization from him, the RO should 
then attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
such as detailed descriptions of 
stressful events, including dates, 
places, and identifying information 
concerning any other individuals involved 
in any stressful events, including the 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying details.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall names of anyone who witnessed the 
claimed incidents, and whether the 
incident recalled might have been 
reported to military authorities. 

3.  Thereafter, the RO should contact the 
United States Marine Corps Historical 
Center to obtain the unit history or 
other information regarding the 
activities of Company K, 3rd Battalion, 
4th Marines, 3rd Marine Division, Fleet 
Marine Force during 1971 and early 1972.  
Of particular interest is whether it can 
be verified whether any Marines were 
temporarily assigned to an Army engineer 
or maintenance unit at Bien Hoa in 
Vietnam during that time frame.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor or stressors actually 
occurred.  In reaching this 
determination, the RO should address the 
credibility questions raised by the 
record.  The RO must make a specific 
finding as to whether the veteran engaged 
in combat with the enemy.  If deemed 
advisable, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a PTSD examination for the 
purpose of determining whether the 
veteran has PTSD due to experiences while 
on active service.  Should the diagnosis 
be made, the examiner should identify all 
stressors that would support it.

5.  Upon completion of the foregoing 
actions, the RO should readjudicate the 
issue of whether the veteran has 
submitted new and material evidence 
sufficient to reopen his claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal is 
not granted, a supplemental statement of 
the case should be issued.  This should 
contain a summary of the evidence 
received since the last supplemental 
statement of the case was issued in 2002.  
If the veteran does not appear for his 
scheduled examination, without good 
cause, the supplemental statement of the 
case should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran has been given an opportunity to respond, 
the claims folder should be returned to the Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this REMAND is to 
comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





